DETAILED ACTION
 
 
1.         This Final Office action is in reply to the applicant amendment filed on 26 April 2021.
2.         Claims 1, 2, 4, and 6-10 have been amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.         Claims 1-10 are currently pending and have been examined. 

Response to Amendment

In the previous office action, Claims 1-10 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea). Applicants have not amended Claims 1-10 to provide statutory support and the rejection is maintained.
In the previous office action, Claims 1-10 were rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. Applicants have amended Claims 1-10 and the rejection is withdrawn.
In the previous office action, the Title to the proposed invention was objected to and suggested a new Title of the Invention.  Applicants have provided a new Title of the Invention and the objection is withdrawn.


Response to Arguments

Applicants’ arguments filed 26 April 2021 have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 101 rejection for Claims 1-10, Applicants argue that:  (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea.  Examiner respectfully disagrees.  Due to the 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”), the Examiner details the maintained rejection under 35 U.S.C. 101 in the below rejection with further explanation.  In addition, Applicants argue that the claims basically “requires the use of computer technology in order to achieve the fast dissemination of work progress information to overcome the problem of wasteful redundant work being performed” (see remarks pages 10-12).  However, as currently recited, the claims do not specifically recite a technical improvement and/or the judicial exception is not integrated into a practical application because the claims as a whole describe how to generally assist engineering of a process control system without any further detail as to how the computer technology would be necessary without the possibility of a human utilizing a general purpose computer to accomplish the step limitations.
Applicant submits that:  (2) Shah (US 2016/0147955) does not teach or suggest in amended Claim 1:  “setting, by the server apparatus and based on the work progress list having been generated, protection information in the work list issued by the server apparatus to the client apparatus for preventing redundant performance of work having been performed among work defined in the first list” [see Remarks page 13].  With regard to argument (2), the Examiner respectfully disagrees.  Shah teaches the server apparatus has a protection setting unit that sets (input of credentials by the user; identification card by the authorization interface 122), based on the work progress list having been generated, protection information in the work list issued to the client apparatus for preventing redundant performance of work having been performed among work defined in the first list (The system 400 may help prevent overuse of tests and procedures in a medical setup and may ensure that hospitals follow well defined guidelines in order to administer care for patients.  This may save patients from doing a lot of unwanted tests and going through procedures which may not be required in the first place) (see at least paragraphs 38-42, 78, 107).
It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 1-10 are each focused to statutory categories namely “method; system; non-transitory computer readable medium; server apparatus” sets having proper computer architecture components that support the claim limitations.  
Step 2A:  Prong One: Claims 1-10 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:

“issuing a work list including a first list defining work necessary for performing the engineering of the process control system using the server apparatus;
granting work authority for each worker based on the work list issued in the issuing;
performing work on the constituent apparatus within a range of granted work authority using the client apparatus;
generating, by the client apparatus, a work progress list indicating work having been performed;
setting, by the server apparatus and based on the work progress list having been generated, protection information in the work list issued by the server apparatus to the client apparatus for preventing redundant performance of work having been performed among work defined in the first list” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity – fundamental economic principles or practices (managing personal behavior or relationships or interactions 
	Prong Two:  Claims 1-10: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally assist engineering of a process control system.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity – fundamental economic principles or practices (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicants’ Specification ¶’s 6-9, 17-22) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the 
Step 2B: Claims 1-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “apparatus; storage medium, module(s)”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used system 100” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(as)(1) as being anticipated by Shah (US 2016/0147955).

With regard to Claims 1, 6-10, Hall teaches an engineering assistant system/method/server apparatus/non-transitory computer-readable medium storing thereon a program that, when executed by a computer, causes the computer to perform operations that assists engineering of a process control system for control of an industrial process, the process control system comprising a constituent apparatus (industries; The system 400 may track detailed statistics on care plans, work lists, and protocol automation so that Six Sigma or other Lean-style process engineering techniques may be used to improve and optimize clinical operations by performing "big data" analytics) (see at least paragraphs 63, 85, 103-107), the engineering assistant system comprising:

a server apparatus that issues a work list (work lists) including a first list defining work necessary for performing the engineering of the process control system (to be integrated within and executed by the work lists management system 400.  The distributed participants or systems may involve such as quality assurance team 1102, servers 1104, engineering team 1106, compliance management team 1108, marketing team 1110, and 

at least one client apparatus that grants work authority for each worker based on the work list issued by the server apparatus and is connected to the constituent apparatus using at least one of a network and a cable, to perform work on the constituent apparatus within a range of granted work authority (an authorization interface 122 receives input from the user for authorizing the user to access the interaction zone 108 or the remote control device 104.  In an embodiment, the authorization interface 122 may be a specific device connected to the processing unit 122 or the control server 102.  In an embodiment, the authorization interface 110 is integrated with the processing circuit 110.  In an embodiment, the authorization interface 122 is included in or integrated with the control server 102), wherein the client apparatus has a work progress list generating unit that generates a work progress list indicating work having been performed (The system 400 may send notifications that may alert medical staff so that necessary tasks or work lists are not left uncompleted and quality of care is not compromised), and the server apparatus has a protection setting unit that sets (input of credentials by the user; identification card by the authorization interface 122), based on the work progress list having been generated, protection information in the work list issued to the client apparatus for preventing redundant performance of work having been performed among work defined in the first list (The system 400 may help prevent overuse of tests and procedures in a medical setup and may ensure that hospitals follow well defined guidelines in order to administer care for patients.  This may save patients from doing a lot of unwanted tests and going through procedures which may not be required in the first place) (see at least paragraphs 38-42, 78, 107).

a second list including information indicating authority according to a role of a worker (see at least paragraph 69); and a third list defining information indicating a role of each worker (see at least paragraph 69).

With regard to Claim 3, Shah teaches: an authenticating unit that performs authentication of a worker to use the client apparatus (see at least paragraphs 38-42, 69, 78); and an authority granting unit that, based on the second list and the third list, grants work authority about work that a worker authenticated by the authenticating unit is allowed to perform among work defined in the first list (see at least paragraphs 38-42, 69, 78).

With regard to Claim 4, Shah teaches wherein the second list includes information indicating work administration defining which among roles of workers is in charge of work defined in the first list, and the authority granting unit grants work authority to a worker based at least in part on the work administration (see at least paragraphs 38-42, 69, 78).

With regard to Claim 5, Shah teaches: 
a work progress confirming unit that receives the work progress list generated by the work progress list generating unit and confirms whether or not all the work has been completed (see at least paragraphs 38-42, 69, 78); 
a work authority modifying unit that modifies the work authority as necessary according to a progress of the work, wherein upon determination by the work progress confirming unit that all the work has not been completed, the protection setting unit sets protection flags only for a portion on which work has been completed, and upon determination by the work progress confirming unit that all the work has been completed, the protection setting unit sets protection flags for all the work (see at least paragraphs 38-42, 69, 78).
Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



	
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904.  The examiner can normally be reached on M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623